Citation Nr: 1729062	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-12 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for paranoid schizophrenia from October 21, 2008, to January 30, 2013.

2.  Entitlement to a rating in excess of 10 percent since October 21, 2008, for status-post obstruction, large bowel, surgically corrected by resection of a sigmoid volvulus with acquired megacolon [bowel disorder], to include separate compensable ratings.

3.  Entitlement to an effective date earlier than January 30, 2013, for basic eligibility to Dependents' Educational Assistance.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney
ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1978 to July 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Columbia, South Carolina, Regional Office (RO) and from a December 2015 decision of the Atlanta, Georgia, RO.

Effective January 30, 2013, the Veteran is in receipt of a 100 percent schedular evaluation for schizophrenia. 

On his May 2011VA Form 9, the Veteran requested a Travel Board hearing. In September 2014, the Veteran's attorney withdrew the hearing request. See 38 C.F.R. § 20.704(e) (2016). 

The Veteran currently has an appeal pending before the Board for the issues of service connection for blood clots in the lungs and the right and left lower extremities. He is awaiting a Board hearing as to those issues and they will be addressed in a separate decision after the hearing has been held.

The issues of an effective date earlier than January 30, 2013, for basic eligibility to Dependents' Educational Assistance and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  During the period on appeal, the Veteran had no symptoms of schizophrenia; was cooperative; had an appropriate mood and affect, and had no depression or anxiety.

2.  During the period on appeal, the Veteran's bowel disorder caused nausea, vomiting, abdominal pain, cramping, bloating, tightness, abdominal distension, decreased bowel movements, diarrhea, obstruction, adhesions, an internal hernia, gastric volvulus, a dilated colon, loose stools, megacolon, chronic dilation of the rectum, fecal incontinence, and linear surgical scars measuring 40 square centimeters. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating, for paranoid schizophrenia from October 21, 2008, to January 30, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9201 (2016).

2.  The criteria for a rating of 50 percent, since October 21, 2008, for status-post obstruction, large bowel, surgically corrected by resection of a sigmoid volvulus with acquired megacolon have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.114, Diagnostic Codes 7301, 7329 (2016).

3. The criteria for a rating of 10 percent, since October 21, 2008, for fecal incontinence and chronic dilation of the rectum have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7332 (2016).

4.  The criteria for a rating of 10 percent, since October 21, 2008, for scars have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7801, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a December 2008 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The December 2008 notice was issued to the Veteran prior to the rating decisions from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


A.  Paranoid Schizophrenia

A 10 percent evaluation is warranted for paranoid schizophrenia where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9201 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In his October 2008 claim, the Veteran indicated that his psychiatric disorder had improved stating that he had "come a long way with healing to my mind . . . ."  The  Veteran was scheduled for a VA psychiatric examination in January 2009 but he failed to report. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Private treatment records dated from July 2011 to August 2012 state that the Veteran had no psychiatric disorder, that his psychiatric condition was cooperative and he had an appropriate mood and affect, and that he had no depression or anxiety.

Given these facts, the Board finds that, during the period on appeal, the noncompensable evaluation adequately reflects the Veteran's schizophrenia symptoms. 38 C.F.R. § 4.7. The Veteran had no symptoms of his disability during that time and, therefore, a compensable rating is not warranted.

B.  Bowel Disorder

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 (2016).

The Veteran's bowel disorder is rated according to 38 C.F.R. § 4.114, Diagnostic Code 7329 for resection of the large intestine. A 10 percent rating is warranted for slight symptoms; a 20 percent rating for moderate symptoms; and a 40 percent rating is warranted for severe symptoms, objectively supported by examination findings. A note to diagnostic code 7329 states that where residual adhesions constitute the predominant disability, the disability should be rated under diagnostic code 7301. 38 C.F.R. § 4.114, Diagnostic Code 7329 (2016).

Diagnostic code 7301 provides ratings for peritoneum adhesions. A noncompensable rating is warranted for mild adhesions. A 10 percent rating is warranted for moderate adhesions; pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension. A 30 percent rating is warranted for moderately severe adhesions; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain. A 50 percent rating is warranted for severe adhesions; definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. A note to diagnostic code 7301 states that ratings for adhesions will be considered when there is history  of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain. 38 C.F.R. § 4.114, Diagnostic Code 7301 (2016).

Impairment of sphincter control in the rectum and anus is rated under 38 C.F.R. § 4.114, Diagnostic Code 7332. Healed or slight impairment, without leakage, warrants a noncompensable rating. Constant slight impairment, or occasional moderate leakage, warrants a 10 percent rating. Occasional involuntary bowel movements necessitating the wearing of a pad warrants a 30 percent rating. Extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent rating. Complete loss of sphincter control warrants a 100 percent rating. 38 C.F.R. § 4.114, Diagnostic Code 7332 (2016).

Scars are rated pursuant to 38 C.F.R. § 4.118. The regulations in 38 C.F.R. § 4.118 have been modified since the Veteran first filed his claim for an increased rating in October 2008. When the Veteran filed his claim, diagnostic code 7801 provided ratings for scars, other than those of the head, face, or neck, that were deep or that cause limited motion. A 10 percent rating was warranted for an area or areas exceeding 6 square inches (39 square centimeters), a 20 percent rating was warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating was warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating was warranted for an area or areas exceeding 144 square inches (929 square centimeters). Note (1) stated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were to be separately rated and combined in accordance with § 4.25. Note (2) stated that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).

Currently, diagnostic code 7801 provides ratings for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear. A 10 percent rating is warranted for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 20 percent rating is warranted for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters), a 30 percent rating is warranted for an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters), and a 40 percent rating is warranted for an area or areas of 144 square inches (929 square centimeters) or greater. Note (1) states: A deep scar is one associated with underlying soft tissue damage. Note (2) states: If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

When the Veteran first filed his claim for an increased rating, diagnostic code 7805 provided that other scars should be rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007). Diagnostic code 7805 directs that the disabling effects of other scars (including linear scars) not considered in a rating provided under diagnostic codes 7800-7804 should be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

July 2011 private treatment records indicate that the Veteran was treated for complaints of nausea, vomiting, and abdominal pain, cramping, and distension. August 2011 private treatment records indicate that the Veteran was hospitalized for complaints of abdominal pain, decreased bowel movements, and vomiting. A computerized tomography (CT) scan indicated that the Veteran had a bowel obstruction.

A January 2012 X-ray study indicates that the Veteran had "[d]ilated air-filled loops of bowel in the upper abdomen." A March 2012 private X-ray study indicates that the Veteran had "marked gaseous distension" and that he had an "[a]bnormal bowel gas pattern." August 2012 private treatment records indicate that the Veteran was treated for complaints of abdominal pain, nausea, vomiting, and abdominal distension. An X-ray study indicated that he had a gastric outlet obstruction which was concerning for perforation. He underwent surgery for the obstruction. The procedure involved lysis of adhesions and reduction of internal hernia and gastric volvulus. 

In November 2012 and in March 2016, the Veteran was afforded VA intestine examinations. Both examiners stated that the Veteran had no symptoms of his bowel disorder. The November 2012 examination was completed prior to the receipt by VA of the Veteran's private treatment records discussed above and does not account for the Veteran's treatment in 2011 and 2012. The March 2016 VA examination is internally inconsistent because it states that the Veteran had no symptoms of his bowel disorder but then later states that his "condition has progressed and there is currently dilated colon beneath both hemidiaphragms." Due to the inconsistencies in these examinations and the conflict with the Veteran's private treatment records, these examinations are of low probative value.

In November 2012, the Veteran was also afforded a VA scars examination. The examiner indicated that the Veteran's scars were not unstable or painful. The examiner stated that the Veteran had four linear scars:  24 centimeters long, 6 centimeters long, 6 centimeters long, and 4 centimeters long. At the March 2016 VA intestine examination, the examiner noted that the Veteran had two scars:  1 measuring 28 centimeters by 1 centimeter and one measuring 5 centimeters by 1 centimeter. The examiner stated that the scars were not painful or unstable.

A May 2016 VA treatment record indicates that the Veteran was treated at the emergency medical department for loose stools. June 2016 VA treatment records indicate that the Veteran was hospitalized for a megacolon/chronic ileus with no bowel obstruction. He had complaints of abdominal distension, pain, bloating, nausea, tightness in the abdominal wall, and diarrhea. He reported that he had been having accidents due to the diarrhea and that it had been happening since 2012. A June 2016 CT scan indicated marked distension of the colon and rectum, but no obstruction. It was noted that he had chronic dilation of his rectum. A treatment record from the Veteran's hospitalization states that his loose stools were likely related to the removal of a significant portion of his bowel. He was offered adult diapers to wear at night due to episodes of fecal incontinence, but the Veteran declined the offer. An August 2016 VA treatment record indicates that the Veteran continued to have bowel incontinence due to his megacolon history.

During the period on appeal, the Veteran's bowel disorder caused nausea, vomiting, abdominal pain, cramping, bloating, tightness, abdominal distension, decreased bowel movements, diarrhea, obstruction, adhesions, an internal hernia, gastric volvulus, a dilated colon, loose stools, megacolon, chronic dilation of the rectum, fecal incontinence, and linear surgical scars measuring 40 square centimeters. 

Given these fact, the Board finds that a 50 percent rating for adhesions under diagnostic code 7301, per the note in diagnostic code 7329, most closely approximates the Veteran's bowel disorder impairment during the relevant period. 38 C.F.R. § 4.7. This represents the maximum rating available. The Board also finds that a separate 10 percent rating is warranted under diagnostic code 7332 for the Veteran's chronic dilation of the rectum and fecal incontinence. A 30 percent rating is not warranted as the Veteran's disability does not necessitate the wearing of a pad. In fact, the Veteran turned down the adult diapers offered to him. The Board also finds that a separate 10 percent rating is warranted for the Veteran's deep, linear, surgical scars covering an area of 40 square centimeters. The change in the scars diagnostic codes is semantic and both versions of the rating criteria result in the same rating. A 20 percent is not warranted as the Veteran's scars do not cover at least 77 square centimeters. 


ORDER

A compensable rating for paranoid schizophrenia from October 21, 2008, to January 30, 2013, is denied.

A 50 percent rating for status-post obstruction, large bowel, surgically corrected by resection of a sigmoid volvulus with acquired megacolon, since October 21, 2008, is granted.

A 10 percent rating for fecal incontinence and chronic dilation of the rectum, since October 21, 2008, is granted.

A 10 percent rating for scars since October 21, 2008, is granted.


REMAND

In May 2016, the Veteran submitted a notice of disagreement (NOD) with the effective date of his claim for basic eligibility to Dependents' Educational Assistance. A statement of the case (SOC) addressing the Veteran's May 2016 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

An inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of the above increased ratings for the Veteran's bowel disorder and associated disorders, the issue of entitlement to a TDIU should be adjudicated by the RO following assignment of the effective date for the award of the increased ratings.

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of an effective date prior to January 30, 2013, for basic eligibility to Dependents' Educational Assistance. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities that is not already in VA's possession. Specifically request to obtain information from Emory University about the termination of the Veteran's employment in October 2012, following his intestinal surgery.

3.  Adjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


